Exhibit 10.2
 
REVOLVING SECURED PROMISSORY NOTE
 
May 2, 2011
 
$[INSERT COMMITMENT AMOUNT]
 New York, NY

 
For value received, the undersigned, ANTE5, INC., a Delaware corporation (the
"Borrower"), promises to pay to the order of [INSERT NAME OF LENDER] (together
with its successors and assigns, the "Lender"), on or before the last day of the
Term, the principal amount of [INSERT MAXIMUM COMMITMENT AMOUNT] (or, if less,
such amount as may be the aggregate unpaid principal amount of all Advances made
by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below)), plus all Contingent Interest that has been capitalized and added to the
principal amount of this note (this "Note") in accordance with the terms of the
Credit Agreement.
 
This Note is one of the revolving secured promissory notes (collectively, the
"Notes") referred to in the Revolving Credit and Security Agreement, dated as of
May 2, 2011, by and among the Borrower, PrenAnte5, LLC, in its capacity as
agent, the Lender and the other lenders that are a party thereto (as the same
may be amended, restated, modified or supplemented from time to time, the
"Credit Agreement") and is issued pursuant to and entitled to the benefits of
the Credit Agreement to which reference is hereby made for a more complete
statement of the terms and conditions under which the Revolving Advances
evidenced hereby were or will be made and are to be repaid.  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.
 
The Borrower also promises to pay interest on the unpaid principal amount of
this Note (including, for the avoidance of doubt, on Contingent Interest that
has been capitalized and added to the principal amount of this Note) from time
to time outstanding hereunder from the date hereof until paid in full at the
rate, and on the terms and conditions, set forth in the Credit Agreement.
 
The Borrower hereby authorizes the Lender to enter on its records from time to
time the principal amount of each Revolving Advance, the amount of any
Contingent Interest that has been added to the then-outstanding principal amount
of this Note, each payment of principal and interest made with respect to this
Note, and the principal balance due with respect to this Note.  The Borrower
also promises to make mandatory repayments on the Notes at the times and in the
amounts which shall be determined in accordance with the provisions of the
Credit Agreement.
 
Principal and interest shall be payable at the Lender's address set forth on the
Lender’s signature page to the Credit Agreement or at such other place as the
Lender may designate in writing in immediately available funds in lawful money
of the United States of America without set-off, deduction or
counterclaim.  Notwithstanding the foregoing, following the occurrence of an
Event of Default, all payments made on behalf of the Notes shall be made to the
Agent, on behalf of and for the ratable benefit of the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the terms and conditions of, and the limitations set forth in, the
Credit Agreement  (including Sections 2.2 and 2.3 thereof), the Borrower may, at
its option, borrow, pay, prepay and reborrow hereunder at any time prior to the
expiration of the Term or such earlier date as the obligations of the Borrower
to the Lenders under the Notes or the Credit Agreement may become due, or the
obligation of the Lenders to extend financial accommodations to the Borrower
shall terminate; provided, however, that in any event the principal balance
outstanding hereunder (excluding any Contingent Interest that has been
capitalized and added to the principal balance of this Note) shall at no time
exceed the face amount of this Note.  This Note shall continue in full force and
effect until all obligations and liabilities evidenced by this Note are paid in
full and the Lender is no longer obligated to extend financial accommodations to
the Borrower under the Credit Agreement, even if, from time to time, there are
no amounts outstanding under this Note.
 
Notwithstanding anything herein to the contrary, upon the occurrence of an Event
of Default, the unpaid balance of the principal amount of this Note and the
other Notes, together with all accrued but unpaid interest on this Note and the
other Notes and any other Obligations, may become, or may be declared by the
Agent to be, immediately due and payable by the Borrower in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
Any payments received by the Lender on account of this Note shall, at the
Lender's option, be applied first, to any costs, expenses or charges then owed
to the Lender by the Borrower; second, to accrued and unpaid interest; and
third, to the unpaid principal balance hereof.  Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default, any
amounts collected or received by the Agent on account of the Obligations or any
other amounts outstanding under any of the Other Documents or in respect of the
Collateral shall, at Agent’s discretion, be paid in the order of priority set
forth in Section 11.5 of the Credit Agreement.
 
If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the Revolving Advances evidenced
by this Note, the applicable interest rate shall be immediately reduced to such
maximum rate and all previous payments in excess of the maximum rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder.
 
The Borrower represents to the Lender that the proceeds of the Revolving
Advances from the Lender will not be used for personal, family or household
purposes or for the purpose of purchasing or carrying margin stock or margin
securities within the meaning of Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
The Borrower has granted to the Agent, for its benefit and the ratable benefit
of the Lenders, a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or hereafter acquired, as set forth in the Credit
Agreement.
 
No delay or omission in exercising any right hereunder shall operate as a waiver
of such right or of any other right of the Lender, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to or waiver of the same or any
other right on any future occasion.  The Borrower waives presentment, demand,
protest, notice of intent to accelerate, notice of acceleration and all other
notices of every kind in connection with the delivery, acceptance, performance
or enforcement of this Note and assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or
person primarily or secondarily liable and waives all recourse to suretyship and
guarantor defenses generally, including any defense based on impairment of
collateral.
 
 
-2-

--------------------------------------------------------------------------------

 
 
The Borrower agrees to pay, upon demand of the Agent costs of collection of all
amounts due under the Notes, or in connection with the enforcement of, or
realization on, any security for the Notes, including, without limitation, to
the extent permitted by applicable law, reasonable attorneys' fees and
expenses.  From and after the Term or upon the earlier demand by the Agent for
payment of any amounts payable hereunder (whether by acceleration or otherwise)
in accordance with the terms of the Credit Agreement or, at the option of the
Agent in respect of all of the Notes, at any time following the occurrence and
during the continuance of an Event of Default, interest shall accrue on all
amounts payable hereunder at a rate per annum equal to the Default Rate.
 
This Note shall be binding upon the Borrower and upon its successors and assigns
and shall inure to the benefit of the Lender and its successors, endorsees and
assigns.
 
A photographic or other reproduction of this Note may be made by the Lender, and
any such reproduction shall be admissible in evidence with the same effect as
the original itself in any judicial or administrative proceeding, whether or not
the original is in existence.  The Lender’s records reflecting the amount and
date of each advance of a Revolving Advance and of each payment of principal and
interest thereon shall, absent manifest error, be conclusive as to the
outstanding principal amount hereof; provided, however, that the failure to make
any notation on the Lender's records shall not limit or otherwise affect the
obligations of the Borrower to repay any Revolving Advances made by the Lender
to the Borrower under the Credit Agreement.
 
This Note shall be governed by the internal laws of the State of Delaware.
 
The Borrower irrevocably submits to the non-exclusive jurisdiction of any
Federal or state court sitting in Delaware, over any suit, action or proceeding
arising out of or relating to this Note.  The Borrower irrevocably waives, to
the fullest extent it may effectively do so under applicable law, any objection
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum.  The Borrower hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by registered mail (return receipt requested) directed to Borrower at
its address set forth in Section 15.6 of the Credit Agreement and service so
made shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America.
 
 
-3-

--------------------------------------------------------------------------------

 
 
THE BORROWER AND THE LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER TO THE LENDER, AND ALL
MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
(B) AGREE NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT BEEN, WAIVED.  THE BORROWER CERTIFIES
THAT NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF
ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed on
its behalf on May 2, 2011.
 


Witness:
Borrower:

 
 

 
ANTE5, INC.





_____________________________
By:_____________________________

 
____________________________
 




 
Address:

 
 
Ante5, Inc.

 
10275 Wayzata Boulevard, Suite 310

 
Minnetonka, MN 55305

 
 

 
 
 
-4- 

--------------------------------------------------------------------------------